Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00375-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 19, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 4, 2019, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2019-CI-04606, styled Ex parte John M. Donohue, pending in the 438th
Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.